IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JUAN ENRIQUE GONZALEZ,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0941

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 21, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Juan Enrique Gonzalez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, David Llanes and Donna A. Gerace, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying defendant’s motion

for postconviction relief, rendered on November 3, 2014, in Gadsden County Circuit

Court case number 2008-468CFA, is granted. Upon issuance of mandate, a copy of

this opinion shall be furnished to the clerk of the lower tribunal for treatment as a

notice of appeal.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.